KNOLL, J.,
dissenting.
Defendant’s death sentence was affirmed by this Court on January 21, 1998, and the U.S. Supreme Court denied writs on October 5, 1998. Defendant’s request at this late date, a mere five days before his February 10, 1999 execution date, appears to be more an effort to manipulate the system than a worthy complaint. Defendant alleges no specific complaint or wrongdoing, but only recites the litany of issues upon which post-conviction relief may be granted. Under those facts, I would deny defendant’s stay and deny his belated request for appointment of counsel at no cost to himself. Inmates have no constitutional right to representation in post-conviction proceedings, even when they are on death row. See State v. Roy, 97-2466 (La. 10/10/97), 703 So.2d 590 (Knoll, J., dissenting).
TRAYLOR, J., dissents for reasons assigned by KNOLL.